Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 5, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  155592                                                                                                 David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 155592
                                                                   COA: 335747
                                                                   Wayne CC: 13-000116-FC
  JAMES LONNIE BLAYLOCK,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the February 23, 2017
  order of the Court of Appeals is considered, and it is DENIED, because the defendant has
  failed to meet the burden of establishing entitlement to relief under MCR 6.508(D).




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 5, 2018
           d0226
                                                                              Clerk